DETAILED ACTION
	The following action is in response to application 16/617,608 filed on November 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto ‘001 (from IDS).  With regard to claim 1, Okamoto teaches a position controller that performs position control by outputting a drive signal to a control valve 45 of a hydraulic actuator that changes an operation position of an object (paragraph 25), the position control comprising: a position acquisition unit that acquires an actual value VTCNOW of an operation position of the object; a position control unit that calculates an operation command value VTC for the control by becoming more stable (no vibration caused from higher frequency).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘117 (from IDS) in view of Okamoto ‘001 (from IDS).  With regard to claim 1, Watanabe teaches a position controller C that performs position control by outputting a drive signal to a control valve 3 of a hydraulic actuator that changes an operation position of an object, the position control comprising: a position acquisition unit that acquires an actual value of an .

Allowable Subject Matter
Claims 3-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the position controller as claimed, and particularly comprising an oil temperature acquisition unit that acquires information on an oil temperature of the hydraulic actuator, wherein, when it is determined that the oil temperature acquired by the oil temperature acquisition unit is lower than a reference temperature at the start of the closed-loop control, the vibration wave application unit applies the vibration wave to the signal of the closed-loop control, and including the remaining structure and controls of claim 3.  The present invention also particularly includes the controller wherein a frequency of the vibration wave of the vibration wave application unit is higher than a frequency of the drive signal of the warm-up acceleration unit.  Please Note:  although a vibration during a warm-up period (see cited art and Watanabe), and the vibration may be at a lower frequency than a current frequency, it would not have been obvious to one of ordinary skill at the time of the invention to ensure the vibration is lower than the vibration wave applied during a subsequent closed-loop control that also applies a vibration wave.  The present invention also particularly includes the Please Note:  although it is known to have the power from the CVT input to a generator (see paragraph 2 of Watanabe), it would not have been obvious t to one of ordinary skill at the time of the invention to withhold power generation until a period after the closed-loop is started and after the vibration wave has been applied to said closed-loop.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraus has been cited to show a toroidal transmission wherein a natural frequency is avoided via vibration signal in order to prevent destruction of the device (Col. 7, lines 44-49).
Baba has been cited to show a vibration wave application to a hydraulic signal with a higher frequency if the oil temperature is above a threshold.
Benson has been sided to show a vibration wave (dither) being controlled based on oil temperature.

Nakashima and Matsuda have been cited to show similar transmission controls for CVTs.


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	






 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 22, 2020